Berdon, J.,
dissenting. The issue before us is not whether the Connecticut constitution requires a jury trial in an environmental enforcement action, as the majority contends; rather, the issue is whether the Connecticut constitution requires a jury trial to determine whether the defendants are liable for civil penalties for violations of the Solid Waste Management Act, General Statutes § 22a-207 et seq., and the Water Pollution Control Act, General Statutes § 22a-416 et seq. (acts). The penalties in Docket No. 14437 that are relevant to the jury issue were predicated on General Statutes §§ 22a-226 and 22a-438.1
This distinction is important—the defendants claim the right to a jury trial with regard to civil penalties only. They do not claim, of course, that the remedial aspects of the acts—namely, the remedies of temporary and permanent injunction to prevent, control or abate pollution—require a jury trial. These are purely equitable matters for which there is no constitutional right to a jury trial. Dick v. Dick, 167 Conn. 210, 220, 355 A.2d 110 (1974). Accordingly, a jury trial to determine the defendants’ liability for civil penalties would not affect the state’s ability to fulfill “its goal of preserving the environmental quality” as the majority seems to suggest.
*201The state constitutional right to trial by jury,2 similar to the cognate provision of the federal constitution,3 provides that “[t]he right of trial by jury shall remain inviolate.” Thus, under both constitutions “the right to a jury trial exists both in cases in which it existed at common law at the time of the adoption of the constitutional provision preserving it and in cases substantially similar.” (Emphasis in original.) Ford v. Blue Cross & Blue Shield of Connecticut, Inc., 216 Conn. 40, 50, 578 A.2d 1054 (1990). Connecticut adopted its first formal constitution in 1818.
The defendants claim that an action to collect penalties under the acts is similar to an action in debt, which was accompanied by a right to trial by jury prior to 1818. The majority concedes that litigants were entitled to a jury trial for an action in debt at common law; 2 Z. Swift, A System of the Laws of the State of Connecticut (1796) p. 127 (System); but they argue that “[djebt is an action founded on contract, express or implied, in which the certainty of the sum, or duty appears, and in which the plaintiff is to recover the sum in numero, and not in damages.” Id. Finding that the civil penalty was uncertain in this case, the majority concludes that “an environmental action like Docket No. 14437 cannot, consistently with Connecticut’s common law history, be considered substantially similar to an action in debt, for which a state constitutional right to a jury trial would exist.”
*202Although the penalty provisions of the acts authorize the imposition of maximum monetary limits, which the state sought to impose in this case, the penalties are not in the nature of “damages.” Accordingly, they are not characterized by the uncertainty that is absent from an action in debt. They are more like an obligation “in numero”—that is, “[t]o add up, count.” Oxford Latin Dictionary (1982).
Indeed, under Connecticut common law prior to 1818, civil penalties could be sought in an action in debt. In the 1786 case Pettis v. Dixon, 1 Kirby (Conn.) 179 (1786), this court held that an action brought pursuant to a statute to collect a civil penalty for failure to pay a duty on importing goods into this state was an action in debt in which the litigant was entitled to a jury trial. The issue arose after the jury found in favor of the defendant and the plaintiff sought to return the jury for a second consideration.4
Furthermore, Chief Justice Swift stated in his 1796 treatise that the “old doctrine, that in debt, the plaintiff can recover only the precise sum he sues for, is exploded—and later decisions warrant the recovery of a less sum than sued for.” Z. Swift, System, supra, p. 134.5 This strongly suggests to me that the rule requiring a sum certain was not absolute. As Swift subsequently noted, an action for debt “cannot be sustained unless the demand be for a sum certain, or for a pecu*203niary demand which can be reduced to a certainty . . . .” (Emphasis added.) 1 Z. Swift, Digest of the Laws of the State of Connecticut (1822) p. 572 (Digest).
Moreover, the United States Supreme Court’s decision in Tull v. United States, 481 U.S. 412, 107 S. Ct. 1831, 95 L. Ed. 2d 365 (1987), is instructive. In Tull, the court relied upon eighteenth century English common law, as did Chief Justice Swift in his 1796 and 1822 treatises,6 holding that the defendant was entitled to a jury trial to determine liability for civil penalties under the Clean Water Act, 33 U.S.C. § 1251 et seq. Id., 425. The court noted that “[pjrior to the enactment of the Seventh Amendment, English courts had held that a civil penalty suit was a particular species of an action in debt that was within the jurisdiction of the courts of law. See, e.g., Atcheson v. Everitt, 1 Cowper 382, 98 Eng. Rep. 1142 (K.B. 1776) (characterizing civil penalty suit as a type of action in debt); Calcraft v. Gibbs, 5 T.R. 19, 101 Eng. Rep. 11 (K.B. 1792) (granting new jury trial in an action in debt for a civil penalty).” Id., 418. The court’s holding is consistent with Chief Justice Swift’s statement that “[d]ebt will lie on certain statutes, at the suit of the party injured, or of a common informer.” 1 Z. Swift, Digest, supra, p. 574.
Furthermore, without placing this claim within the fine nuances of the common law writ for debt, eighteenth century common law provided for a jury trial for such civil penalties. “A civil penalty was a type of remedy at common law that could only be enforced in courts of law. Remedies intended to punish culpable individuals, as opposed to those intended simply to extract compensation or restore the status quo, were issued by courts of law, not courts of equity. . . . Because the nature of the relief authorized by [the statute] was traditionally available only in a court of law *204[the defendant] is entitled to a jury trial on demand.” Tull v. United States, supra, 422-23. There is strong indication that this was also the common law in Connecticut before 1818. In United States v. Allen, 4 Day (Conn.) 474 (1810), the government brought an action to recover a penalty for the defendant’s failure to obtain a permit, as required by the Embargo Act, before leaving the port of New Haven. The defendant was entitled to a jury trial. Although Allen was decided by the Circuit Court of the United States for the District of Connecticut, the opinion was included by the judges of the Superior Court in Day’s Reports, our state court reporter at the time. The case can therefore be presumed to have state precedential value.
Thus, I conclude that the common law prior to the adoption of our state constitution in 1818 establishes the defendants’ right to trial by jury to determine whether they are liable for a civil penalty.
Sections 22a-226 and 22a-438 also implicitly provide that the trial court’s function is limited to determining the amount of the fine and not the defendant’s liability for the penalty. Section 22a-226 specifically provides that the amount of the penalty is “to be fixed by the court.” Likewise, § 22a-438 provides that the court must consider various factors to determine the amount of the penalty. If the legislature had intended for the court to determine liability as well as the amount of the penalty, it would have specifically stated so. “An enumeration of powers in a statute is uniformly held to forbid the things not enumerated.” State ex rel. Barlow v. Kaminsky, 144 Conn. 612, 620, 136 A.2d 792 (1957); Capalbo v. Planning & Zoning Board of Appeals, 208 Conn. 480, 491, 547 A.2d 528 (1988).
Finally, the majority justifies its conclusion that the defendants are not entitled to a jury trial on the ground that the state’s primary goal was to obtain equitable *205relief (temporary and permanent injunctions) and not civil penalties. Even assuming this to be true—although it seems questionable because the state sought the maximum fines of $25,000 for each offense and $25,000 for each day that the pollution remained—it still should not deprive the defendants of a jury trial. Whether the state’s main objective was to obtain equitable relief is of no consequence in determining whether the defendants in this case were entitled to a jury trial.
The majority’s reliance on Texaco, Inc. v. Golart, 206 Conn. 454, 538 A.2d 1017 (1988), is misplaced. Only when the legal facts are incidental to an action that is essentially equitable can the litigant be denied a jury trial to resolve the legal issues. “When legal and equitable issues are combined in a single action, whether the right to a jury trial attaches depends upon the relative importance of the two types of claims. Where incidental issues of fact are presented in an action essentially equitable, the court may determine them without a jury in the exercise of its equitable powers. Doris v. McFarland, 113 Conn. 594, 608, 156 Atl. 52 [1931].” (Internal quotation marks omitted.) Id., 459.
Liability for civil penalties is not an “incidental [issue] of fact.” (Internal quotation marks omitted.) Id. The legislature established a separate cause of action for civil penalties when it codified them in their own subsection of § 22a-226; see General Statutes § 22a-226 (a); and devoted all of § 22a-438 to them. When a cause of action can stand alone, as in the present case in which the commissioner was free to bring an action for civil penalties only, such issues are not incidental and the litigant is entitled to a jury trial. As Professor Stephenson explains: “In many situations a plaintiff has two causes of action, one legal and one equitable, arising from the same transaction. Such situations are to be distinguished from those in which the plaintiff seeks to assert a right which is essentially equitable but *206also claims damages either to supplement and complete the equitable relief or as a substitute for equitable relief. Such situations present cases properly cognizable in equity only. The situation with which we are here concerned is one in which the plaintiff has an action at law which could stand alone and an action in equity which could stand alone but both arose from the same transaction and so present one or more common issues of facts.
“It is clear that joinder of both actions in one suit under the merged procedure will not deprive the parties of their right to jury trial of the legal cause of action but there is no such right as to the cause of action in equity.” 2 E. Stephenson, Connecticut Civil Procedure (1971) § 176 (a), pp. 702-703.
Our legislature recognized this constitutional requirement when it adopted General Statutes § 52-219, which provides: “Whenever an action brought to recover damages and also to obtain equitable relief has been placed upon the docket as a jury case, the determination of the equitable issues raised by the pleadings shall not prevent a jury trial of the claim for damages, unless both parties agree in writing to waive a jury, or unless the determination of the equitable issues has necessarily adjudicated all the facts upon which the claim for damages rests.” See also Practice Book § 306.7 Any other method would be contrary to the right to a jury trial as guaranteed by our state constitution.
*207Accordingly, I would reverse the judgment on the fines in Docket No. 14437 and remand the case to the trial court to be placed on the jury docket for a determination of whether the defendants are liable for civil penalties. If the jury determines that civil penalties should be assessed, the amount of the penalties is to be determined by the trial court. See Tull v. United States, supra, 427. I agree with the remainder of the majority opinion.

 See footnote 2 of the majority opinion.


 The right of trial by jury was originally guaranteed by article first, § 21, of the Connecticut constitution of 1818 and is now guaranteed by article first, § 19, as amended by article fourth of the amendments to the Connecticut constitution of 1965, which provides in part: “The right of trial by jury shall remain inviolate.”


 The seventh amendment to the United States constitution provides: “In Suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise reexamined in any Court of the United States, than according to the rules of the common law.”


 The court pointed out that the matter was “treated wholly as a civil action, and came up here by appeal, which it could not, had it been a criminal prosecution . . . .” Pettis v. Dixon, 1 Kirby (Conn.) 179, 180 (1786).


 In his 1822 treatise, Justice Swift gave the following explanation: “An idea was formerly entertained, that in an action of debt, the plaintiff could not prove and recover a less sum that he stated to be due: but it has since been otherwise determined, and there is no difference in this respect between debt and other actions: it is only necessary that the contract should be truly stated, so that there be no difference between the contract laid and the proof.” 1Z. Swift, Digest of the Laws of the State of Connecticut (1822) p. 572.


 See also State v. Geisler, 222 Conn. 672, 687, 610 A.2d 1225 (1992).


 Practice Book § 306 provides: "The court shall decide all issues of law and all questions of law arising in the trial of any issue of fact; and, in committing the cause to the jury, shall direct them to find accordingly, and shall submit all questions of fact to the jury, with such observations on the evidence, for their information, as it thinks proper, without any direction how they shall find the facts. After the cause has been committed to the jury, no pleas, arguments or evidence shall be received before the verdict is returned into court and recorded.”